

	

		III

		109th CONGRESS

		2d Session

		S. RES. 410

		IN THE SENATE OF THE UNITED STATES

		

			March 28, 2006

			Mr. Akaka (for himself,

			 Mr. Sarbanes, Mr. Cochran, Mr.

			 Lautenberg, Mr. Kohl,

			 Ms. Stabenow, Mr. Talent, Mrs.

			 Lincoln, Mr. Crapo,

			 Mr. Johnson, Mr. Dodd, Mr.

			 Martinez, Mr. Durbin,

			 Mr. Inouye, Mr.

			 DeMint, Mr. Baucus,

			 Mrs. Feinstein, Mr. Coleman, and Mr.

			 Allen) submitted the following resolution; which was considered and

			 agreed to

		

		

			March 29, 2006

			Previous adoption vitiated; considered and agreed to with

			 an amended preamble

		

		RESOLUTION

		Designating April 2006 as Financial

		  Literacy Month.

	

	

		Whereas the personal savings rate of United States

			 citizens in 2005 was negative 0.5 percent, marking the first time that the rate

			 has been negative since the Great Depression year of 1933;

		Whereas in 2005, only 42 percent of workers or their

			 spouses calculated the amount that they needed to save for retirement, down

			 from 53 percent in 2000;

		Whereas the 2005 Retirement Confidence Survey found that a

			 majority of workers believe that they are behind schedule on their retirement

			 savings and that their debt is a problem;

		Whereas during the third quarter of 2005, the household

			 debt of United States citizens reached $11,000,000,000,000;

		Whereas during the third quarter of 2005, individuals

			 serviced their debt with a record 13.75 percent of after-tax income;

		Whereas nearly 1,600,000 individuals filed for bankruptcy

			 in 2004;

		Whereas approximately 75,000,000 individuals remain

			 credit-challenged and unbanked, or are not using insured, mainstream financial

			 institutions;

		Whereas expanding access to the mainstream financial

			 system will provide individuals with less expensive and more secure options for

			 managing their finances and building wealth;

		Whereas a greater understanding of and familiarity with

			 financial markets and institutions will lead to increased economic activity and

			 growth;

		Whereas financial literacy empowers individuals to make

			 wise financial decisions and reduces the confusion caused by the increasingly

			 complex economy of the United States;

		Whereas only 26 percent of individuals who were between

			 the ages of 13 and 21 reported that their parents actively taught them how to

			 manage money;

		Whereas the majority of college seniors have 4 or more

			 credit cards, and the average college senior carries a balance of

			 $3,000;

		Whereas 1 in every 10 college students has more than

			 $7,000 of debt;

		Whereas many college students pay more in interest on

			 their credit cards than on their student loans;

		Whereas a 2004 Survey of States by the National Council on

			 Economic Education found that 49 States include the subject of economics in

			 their elementary and secondary education standards, and 38 States include

			 personal finance, up from 48 and 31 States, respectively, in 2002;

		Whereas a 2004 study by the JumpStart Coalition for

			 Personal Financial Literacy found that high school seniors scored higher than

			 their previous class on an exam about credit cards, retirement funds,

			 insurance, and other personal finance basics for the first time since

			 1997;

		Whereas, in spite of the improvement in test scores, 65

			 percent of all participating students still failed the exam;

		Whereas individuals develop personal financial management

			 skills and lifelong habits during their childhood;

		Whereas personal financial education is essential to

			 ensure that individuals are prepared to manage money, credit, and debt, and

			 become responsible workers, heads of households, investors, entrepreneurs,

			 business leaders, and citizens;

		Whereas Congress found it important to coordinate Federal

			 financial literacy efforts and formulate a national strategy; and

		Whereas, in light of that finding, Congress established

			 the Financial Literacy and Education Commission in 2003 and designated the

			 Office of Financial Education of the Department of the Treasury to provide

			 support for the Commission: Now, therefore, be it

		

	

		That the Senate—

			(1)designates April

			 2006 as Financial Literacy Month to raise public awareness

			 about—

				(A)the importance of

			 financial education in the United States; and

				(B)the serious

			 consequences that may result from a lack of understanding about personal

			 finances; and

				(2)calls on the

			 Federal Government, States, localities, schools, nonprofit organizations,

			 businesses, and the citizens of the United States to observe the month with

			 appropriate programs and activities.

			

